Citation Nr: 1010767	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

Official records document that the Veteran had recognized 
guerrilla service from April 1942 to June 1945.  The Veteran 
died in October 1974, and the Veteran's widow is the 
appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

The service department records show that the appellant's 
spouse served with the recognized guerillas from April 1942 
to June 1945.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice- 
connected death pension benefits have not been met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

As will be explained below, there is no legal basis upon 
which the benefits may be awarded and the appellant's claim 
must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The provisions of VCAA have no effect on an 
appeal where the law and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Decision

The law authorizes the payment of nonservice-connected 
disability pension to a Veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each Veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual with respect to whom pension is claimed be a 
Veteran who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components. 38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, 
U.S. Armed Forces of the Far East (USAFFE), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107.

As noted above, the Veteran served as a member of the 
recognized guerillas from April 1942 to June 1945.  The 
service department's determination is binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board 
therefore finds that the appellant is not eligible for death 
pension benefits.

The appellant has not submitted any information contrary to 
that provided to and used by the service department in its 
verification of the Veteran's service.  In addition, the 
Board notes that the official documents do not indicate, and 
the appellant has not contended, that the decedent had any 
service that would render her eligible for death pension.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 
C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


